Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 29-32, and 38-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeda (US 2002/0183014) in view of Westerkull (US 2007/0053536).

Regarding claim 21, Takeda teaches A method of evoking a hearing percept, comprising: removably attaching an external component (Takeda figure 1-2, carrier 1) including a vibrator portion of a passive transcutaneous bone conduction device (Takeda figure 1-2, and ¶0030, bone conduction speaker 2), and a microphone (Takeda figure 1-2, and ¶0030, microphone 3), to skin of a recipient (Takeda figure 1 and ¶0035, body contact surface of the carrier 1); and generating vibrations with the vibrator portion such that the generated vibrations are transferred into skin of the recipient and into underlying bone of the recipient so as to evoke a hearing percept (Takeda figure 1-2, and ¶0030, bone conduction speaker 2), wherein the vibrator portion, and the microphone are located proximate the area of skin of the recipient into which the generated vibrations are transferred (Takeda figure 1, speaker receiving portion 4 and microphone receiving portion 5 are proximate to each other), however does not explicitly teach a sound processor and the sound processor located proximate the area of skin of the recipient into which the generated vibration are transferred.

Westerkull teaches a sound processor and the sound processor located proximate the area of skin of the recipient into which the generated vibration are transferred (Westerkull figure 1, and ¶0031 amplifier 520 and ¶0025 “use any kinds of available hearing technology and electronics to achieve optimal performance…electronic directionality processor”).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the known technique of Westerkull to improve the known method of Takeda to achieve the predictable result of reducing the total number of components by housing multiple components together.

Regarding claim 22, Takeda in view of Westerkull teaches a dynamic pressure resulting from the transfer of the vibrations into the skin of the recipient at skin contacting a first location of the external component through which vibrations are transferred is about equal to or greater than the static pressure at the skin contacting the first location (Takeda figure 3 and ¶0038, bend 8 and ¶0032 “without any feeling of physical disorder.” It is also obvious to one with ordinary skills in the art that the dynamic pressure from transfer of vibration will vary depending on the amplification of the output signal, it would have been obvious to output a signal that yields equal or greater dynamic pressure).

Regarding claim 23, Takeda in view of Westerkull teaches the action of removably attaching the external component to skin of the recipient includes adhesively attaching the external component to skin of the recipient (Takeda ¶0036, “adhesively attached to the skin of the wearer using the adhesive portion 6 of the carrier 1 in a manner such that: the bone conduction speaker 2 is brought into appropriate press-contact with the temporal area immediately behind the ear or in the vicinity of the ear of the wearer” and ¶0040, “employing the replaceable adhesive sheet 9 in the transceiver of the present invention, it is possible for the transceiver to replace the adhesive sheet 9, which has been used and therefore poor in adhesive properties of its adhesive portion 6”).

Regarding claim 24, Takeda in view of Westerkull teaches the evocation of the hearing percept occurs while the external component is removably attached to the skin of the recipient (Takeda ¶0039, “adhesive portion 6 to be replaced with a new one”); and the removable attachment of the external component is maintained while generating the vibrations without substantial static pressure on the skin contacting a first location of the external component through which vibrations are transferred to the skin (Takeda figure 3 and ¶0038, bend 8 and ¶0032 “without any feeling of physical disorder”).

Regarding claim 25, Takeda in view of Westerkull teaches a dynamic pressure resulting from the transfer of the vibrations to the skin of the recipient at skin contacting a first location of the external component through which vibrations are transferred is about equal to or greater than the static pressure at the skin contacting the first location (Takeda figure 3 and ¶0038, bend 8 and ¶0032 “without any feeling of physical disorder.” It is also obvious to one with ordinary skills in the art that the dynamic pressure from transfer of vibration will vary depending on the amplification of the output signal, it would have been obvious to output a signal that yields equal or greater dynamic pressure).

Regarding claim 26, Takeda in view of Westerkull teaches the action of generating vibrations is executed using a balanced transducer (Westerkull ¶0007, “balanced electromagnetic vibrator”).

Regarding claim 29, Takeda in view of Westerkull teaches the action of removably attaching the external component to skin of the recipient includes adhesively attaching the external component to skin of the recipient (Takeda ¶0036, “adhesively attached to the skin of the wearer using the adhesive portion 6 of the carrier 1 in a manner such that: the bone conduction speaker 2 is brought into appropriate press-contact with the temporal area immediately behind the ear or in the vicinity of the ear of the wearer” and ¶0040, “employing the replaceable adhesive sheet 9 in the transceiver of the present invention, it is possible for the transceiver to replace the adhesive sheet 9, which has been used and therefore poor in adhesive properties of its adhesive portion 6”).

Regarding claim 30, Takeda in view of Westerkull teaches the action of removably attaching the external component to skin of the recipient includes attaching the external component at skin contacting a first location of the external component (Takeda ¶0036, “adhesively attached to the skin of the wearer using the adhesive portion 6 of the carrier 1 in a manner such that: the bone conduction speaker 2 is brought into appropriate press-contact with the temporal area immediately behind the ear or in the vicinity of the ear of the wearer” and ¶0040, “employing the replaceable adhesive sheet 9 in the transceiver of the present invention, it is possible for the transceiver to replace the adhesive sheet 9, which has been used and therefore poor in adhesive properties of its adhesive portion 6”) through which vibrations are transferred to the skin (Takeda figure 1-2, and ¶0030, bone conduction speaker 2), the first location being directly above a mastoid bone of the recipient (Takeda figure 1 and ¶0030, “behind the ear”); and the removable attachment of the external component is maintained while generating the vibrations without substantial static pressure on the skin contacting a first location of the external component through which vibrations are transferred to the skin (Takeda figure 3 and ¶0038, bend 8 and ¶0032 “without any feeling of physical disorder.”), and the hearing percept is evoked while the vibrator portion is removably attached to the skin of the recipient (Takeda ¶0036, “adhesively attached to the skin of the wearer using the adhesive portion 6”).

Regarding claims 31-32, Takeda in view of Westerkull teaches  the external component is a behind-the-ear (BTE) device (Takeda figure 1 and ¶0030, “behind the ear”).

Regarding claim 38, Takeda in view of Westerkull teaches the action generating the vibrations to evoke a hearing percept is executed with the BTE device on one side of a head of the recipient of the BTE device (Takeda figure 1-2, and ¶0030, bone conduction speaker 2); and the method further comprises: moving the BTE device to an opposite side of the head of the recipient (Takeda figure 2 and ¶0036, ¶0040, since the device is removably adhered to the head of the user, the user would be able to attached the device on the opposite of the head) and generating vibrations with the vibrator portion such that the generated vibrations are transferred into skin of the recipient on the opposite side of the head and into underlying bone of the recipient on the opposite side of the head so as to evoke a second hearing percept (Takeda figure 1, since the hearing capability might vary between the two ears, it would have been obvious that the hearing percept will change on the opposite side of the head).

Regarding claim 39, Takeda in view of Westerkull teaches a portion of the BTE device facing forward when used on the one side of the head also faces forward when used on the opposite side of the head (Takeda figure 1, With BRI the non-adhering surface of carrier 1 facing away from the head can be considered facing forward since it is not claimed the BTE device is facing forward in relevance to what).

Claims 27-28, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeda (US 2002/0183014) in view of Westerkull (US 2007/0053536) In further view of Westerkull2 (US 2006/0045298).

Regarding claim 27, Takeda in view of Westerkull does not explicitly teach  the action of generating vibrations is executed by controllably channeling a dynamic magnetic flux across a plurality of axial air gaps of a transducer and channeling static magnetic flux across a radial air gap of the transducer.

Westerkull2 teaches the action of generating vibrations is executed by controllably channeling a dynamic magnetic flux across a plurality of axial air gaps of a transducer and channeling static magnetic flux across a radial air gap of the transducer (Westerkull2 figure 2, gaps 14a-b and ¶0007).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the known technique of Westerkull2 to improve the known method of Takeda in view of Westerkull to achieve the predictable result of increased durability and reduced weight of the device (Westerkull2 ¶0006).

Regarding claim 28, Takeda in view of Westerkull in further view of Westerkull2 teaches the action of generating vibrations is executed by channeling the static magnetic flux across at least one of the axial air gaps of the plurality of axial air gaps (Westerkull2 figure 2, static magnetic flux phi.sub.1).

Regarding claim 37, Takeda in view of Westerkull in further view of Westerkull2 teaches the action of generating vibrations is executed by controllably channeling magnetic fluxes across a plurality of air gaps, wherein a net distance of the combined distance across all of the axial air gaps of the plurality of air gaps remains constant during the action of generating vibrations (Westerkull2 figure 2, the distance between gaps 14a-b remain the same even with vibrations).

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeda (US 2002/0183014) in view of Westerkull (US 2007/0053536) In further view of Retchin (US 2008/0107289).

Regarding claim 33, Takeda in view of Westerkull teaches the external component is an external component of a first bone conduction device of a first type configured to evoke a hearing percept within a first frequency range (Takeda figure 1 and ¶0035, body contact surface of the carrier 1); the evocation of the hearing percept occurs while the external component is removably attached to the skin of the recipient; the removable attachment of the external component is maintained (Takeda ¶0036, “adhesively attached to the skin of the wearer using the adhesive portion 6 of the carrier 1 in a manner such that: the bone conduction speaker 2 is brought into appropriate press-contact with the temporal area immediately behind the ear or in the vicinity of the ear of the wearer” and ¶0040, “employing the replaceable adhesive sheet 9 in the transceiver of the present invention, it is possible for the transceiver to replace the adhesive sheet 9, which has been used and therefore poor in adhesive properties of its adhesive portion 6”) while generating the vibrations without substantial static pressure on the skin contacting a first location of the external component through which vibrations are transferred to the skin (Takeda figure 3 and ¶0038, bend 8 and ¶0032 “without any feeling of physical disorder.”); the method comprises evoking a hearing percept with the external component within the first frequency range (Takeda figure 1-2, and ¶0030, bone conduction speaker 2), however does not explicitly teach the method further includes evoking a hearing percept with a second bone conduction device of a second type different from that of the first type within a second frequency range, the second frequency range being a range including frequencies higher than the first frequency range.

Retchin teaches a first bone conduction device of a first type configured to evoke a hearing percept within a first frequency range (see at least Retchin figure 2 and ¶0044, “The low frequency transducer 2 can be an Audiological Engineering Inc. device" and ¶0042 “In order to maximize the sound quality of the musical signal, the sound source is amplified and split into three frequency channels…split into the three frequency channels by the bandpass filters 24”), evoking a hearing percept with a second bone conduction device of a second type different from that of the first type within a second frequency range, the second frequency range being a range including frequencies higher than the first frequency range (see at least Retchin figure 2 and ¶0044, “The mid frequency transducer 2 can be a Radioear Corporation device" or “The high frequency transducer 2 can be custom designed device from Blatek Inc.” and ¶0042 “In order to maximize the sound quality of the musical signal, the sound source is amplified and split into three frequency channels…split into the three frequency channels by the bandpass filters 24”).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the known technique of Retchin to improve the known method of Takeda in view of Westerkull to achieve the predictable result of increasing the frequency range of the bone conduction system.

Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeda (US 2002/0183014) in view of Westerkull (US 2007/0053536) In further view of Retchin (US 2008/0107289) in further view of Hillbratt (US 2012/0215056).

Regarding claim 34, Takeda in view of Westerkull in further view of Retchin does not explicitly teach placing the first bone conduction device into a mode such that the first bone conduction device delivers vibrations in frequency ranges that do not encompass the entire first frequency range of that device.

Hillbratt teaches placing the first bone conduction device into a mode such that the first bone conduction device delivers vibrations in frequency ranges (see at least Hillbratt figures 1-2 and ¶0032, “The selected acoustic target may be presented as an acoustic test signal 214 having the intensity and frequency of the acoustic target” and ¶0045, “measurements may be made at any frequency or frequencies or within any frequency band” during calibration mode, ¶0024 in normal operation mode, the hearing device delivers vibration in different frequency ranges dependent on an input signal from the microphone 112 which can be in the range of 0Hz-8000Hz but not entirely) that do not encompass the entire first frequency range of that device (see at least Hillbratt ¶0036, "Determination that the desired percept was evoked indicates that the output level....above process may be repeated until default control settings corresponding to all acoustic targets have been determined").

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the known technique of Hillbratt to improve the known method of Takeda in view of Westerkull in further view of Retchin to achieve the predictable result of calibrating the hearing device to adapt to user’s hearing capabilities. 

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeda (US 2002/0183014) in view of Westerkull (US 2007/0053536) In further view of Hillbratt (US 2012/0215056).

Regarding claim 35, Takeda in view of Westerkull teaches the external component is an external component of a first bone conduction device configured to evoke a hearing percept within a first frequency range (Takeda figure 1-2, and ¶0030, bone conduction speaker 2), however does not explicitly teach the method further comprises placing the first bone conduction device into a mode such that the first bone conduction device delivers vibrations in frequency ranges that do not encompass the entire first frequency range of that device.

Hillbratt teaches placing the first bone conduction device into a mode such that the first bone conduction device delivers vibrations in frequency ranges (see at least Hillbratt figures 1-2 and ¶0032, “The selected acoustic target may be presented as an acoustic test signal 214 having the intensity and frequency of the acoustic target” and ¶0045, “measurements may be made at any frequency or frequencies or within any frequency band” during calibration mode, ¶0024 in normal operation mode, the hearing device delivers vibration in different frequency ranges dependent on an input signal from the microphone 112 which can be in the range of 0Hz-8000Hz but not entirely) that do not encompass the entire first frequency range of that device (see at least Hillbratt ¶0036, "Determination that the desired percept was evoked indicates that the output level....above process may be repeated until default control settings corresponding to all acoustic targets have been determined").

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the known technique of Hillbratt to improve the known method of Takeda in view of Westerkull to achieve the predictable result of calibrating the hearing device to adapt to user’s hearing capabilities. 

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “the action of generating vibrations is executed by controllably channeling a dynamic magnetic flux across a plurality of axial air gaps of a transducer and channeling static magnetic flux across a radial air gap of the transducer, wherein no net magnetic force is produced at the radial air gap” in combination with all other limitations in the claim(s) as defined by the applicant.

Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “the external component is an external component of a first bone conduction device, and the evocation of the hearing percept is based on a captured sound captured by the first bone conduction device and is executed within a first frequency range; the evocation of the hearing percept occurs while the external component is removably attached to the skin of the recipient; the method further includes evoking a hearing percept with a second bone conduction device based on a captured sound captured by the second bone conduction device within a second frequency range, the second frequency range being a range including frequencies higher than the first frequency range, and the captured sound captured by the first bone conduction device is the captured sound captured by the second bone conduction device” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652